Enloe, J.
—Action by appellee against appellant upon a complaint in one paragraph to recover an alleged balance due him upon a contract for sale of straw. Appellant answered, first, in general denial; and, second, by plea of payment, to which appellee replied in general denial.
The issues thus formed were submitted to a jury, which returned its verdict in favor of appellee, upon which, after having overruled appellant’s motion for a new trial, the court rendered judgment. The action of the court in overruling said motion is the only error assigned.
The only assignment which, under the rules of this court, is presented for our consideration is that the verdict is not sustained by sufficient evidence.
1-2. • The verdict is amply sustained by the evidence. The appellee testified as to what he was to receive per ton for the straw, and he was to some extent corroborated by two other witnesses. The brief filed by the appellant herein contains quite an extended argument as to weight of testimony, and credibility of witnesses, but this was a matter for the jury below, and not for this court.
No error has been shown, and the judgment is therefore affirmed.